Citation Nr: 0923650	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from October 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for a bilateral knee disability.  

The Veteran testified before a Veterans Law Judge (VLJ) in 
July 2006.  The VLJ who conducted the hearing subsequently 
retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the 
Board sent the Veteran a letter asking him if he wanted 
another hearing but he did not respond.

In September 2006 and August 2007, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  The Veteran did not have a bilateral knee disability 
prior to entering service.

2.  The Veteran's current bilateral knee disability, which 
manifested itself first many years after service separation, 
was not aggravated by active service and is not related to 
service.


CONCLUSION OF LAW

The Veteran's current bilateral knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3§159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran, dated May 2002 and October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the RO attempted to obtain the 
Veteran's service treatment records from the National 
Personnel Record Center (NPRC) and from the San Diego Medical 
Center, but the records could not be found.  The RO notified 
the Veteran of its attempts in September 2002, October 2004, 
and November 2005.  The Board finds that adequate efforts 
were made in order to attain the records.  The RO also 
obtained the Veteran's private treatment records.  The 
Veteran was afforded a hearing with the Board.  In addition, 
the Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
Board concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran claims that his bilateral knee disability was 
aggravated during active service.  The Veteran stated in the 
July 2006 Board hearing that he has had bilateral knee 
problems since he was 12 or 13.  He also stated that he has 
had weak knees his whole life and that this condition was 
aggravated during active service.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption 
of soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre- service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b) (1).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded. See 38 C.F.R. § 3.322.

In this case, the induction examination was among the records 
that could not be found.  The only evidence supporting the 
Veteran's claim that the bilateral knee condition was 
preexisting is the Veteran's statements made during the Board 
hearing.  There are no private treatment records or service 
treatment records that support the Veteran's contention.  As 
such, the Veteran is presumed to have been in sound condition 
upon entering service.  The Board does not find that the 
Veteran's testimony addresses this issue sufficiently enough 
to rebut the presumption of soundness by clear and 
unmistakable evidence.

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be competent evidence of (1) current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury 
and the current disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has found necessarily that the evidence is not in approximate 
balance and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In assessing the Veteran's service connection claim for a 
bilateral knee condition, the Board first must determine 
whether the Veteran has a current bilateral knee condition 
under VA regulations.  Numerous private treatment records 
show that the Veteran has a current bilateral knee condition.  
The Veteran began complaining of right knee pain in September 
2001.  A September 2001 right knee x-ray showed a bony 
projection from the inferior to and medical aspect of the 
patella most consistent with enthesopathy at the origin of 
the infrapatellar ligament.  A January 2002 private treatment 
record indicates that the Veteran's bilateral knee pain was 
persistent with the most recent knee x-ray showing what 
appeared to be a calcific tendinitis at the origin of the 
infrapatellar ligament.  Private treatment records show the 
Veteran complained of bilateral knee pain from December 2001 
to December 2002.  A December 2002 assessment showed that the 
Veteran's knee pain was consistent with osteoarthritis.  A 
December 2005 private examination showed mild myxoid 
degeneration of the posterior horns of the medial meniscus of 
the left knee, without significant meniscal or ligamentous 
tear, and joint effusion without significant bone abnormality 
in the mild.  A June 2006 private treatment record contained 
diagnoses of significant erosion of the left meniscus greater 
than the right meniscus, with significant effusion of the 
left knee with myxo-degenerative tear of the posterior horn 
of that meniscus, with a joint effusion associated with it.  
The right knee had osteoarthritic changes.

The next issue is whether there is any evidence of any in 
service incurrence of a bilateral knee condition.  The only 
mention of bilateral knee problems in the Veteran's service 
treatment records is on his separation physical examination, 
where the Veteran checked "yes" for cramps in his legs and 
also checked "yes" for trick or locked knee in the Report 
of Medical History.  No diagnosis or explanation was provided 
on clinical evaluation, however.  All efforts were exhausted 
to obtain other service treatment records, including records 
from the San Diego Medical Center where the Veteran contends 
that he was treated for knee problems.  During the July 2006 
Board hearing, the Veteran stated that while at the San Diego 
Medical Center during boot camp, the examiner told him that 
he had knee disease.  The Veteran could not remember the 
exact diagnosis.  The Veteran also stated that while 
stationed on board a ship he saw doctors because he 
experienced knee pain going up and down ladders on the ship, 
moving stuff up and down the ladders, and going up and down 
stairs.  He stated that these doctors gave him pain 
medication.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
bilateral knee disability.  As the record shows current 
bilateral knee problems and some complaints of leg cramps and 
trick or locked knee at discharge from service, the question 
is whether there is sufficient competent evidence to 
establish an etiological link between the bilateral knee 
problems and active service.  The first post-service evidence 
of a bilateral knee condition is dated November 1986, or a 
decade after the Veteran's service separation.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  As 
there is no evidence of arthritis in the knees within one 
year after discharge from service, service connection for a 
bilateral knee disability on a presumptive service connection 
basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  
Private treatment records dated in November 1986 show that 
the Veteran underwent surgery to repair his left ruptured 
patellar tendon.  These records also indicate that the 
Veteran had no significant past medical history.  The Board 
notes that the Veteran injured his left knee during a 
basketball game in November 1986.  The Veteran's private 
treatment records also show that he had an operation on his 
right knee in September 1987 to repair a ruptured patellar 
tendon.  The September 1987 records do not mention a history 
of past knee problems.  

A December 2005 private medical record notes that the Veteran 
stated that he was diagnosed as having knee problems in the 
military but did not know the diagnosis and also was told 
that his tendon ruptures in 1986 and 1987 were due to normal 
wear.  He stated that he began to notice knee pain while 
working for the Postal Service.  In the June 2006 private 
examination, Dr. Pembrook stated that the Veteran's knee 
damage definitely was related to the type of activity that he 
had performed with the United States Post Office for 
approximately 21 years.  Dr. Pembrook opined that the 
causation of the Veteran's knee condition definitely was 
related to 21 years of on the job activity, heavy lifting of 
objects using his knees, climbing stairs, deep squatting, and 
having to kneel over a long period of time while repairing 
heavy equipment.  In summary, the Board finds that no 
evidence has been submitted linking the current bilateral 
knee problems to the Veteran's active service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


